 USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 LOCAL NO 6 BRICKLAYERS UNION
 INDIANA PENSION FUND TRUSTEES
 OF THE, et al.,

        Plaintiffs,

        v.                                         Case No. 2:19-CV-219 JD

 BEST BRICKWASHING, LLC,

        Defendant.

                                   OPINION AND ORDER

       This case is before the Court on the plaintiffs’ Motion for Default Judgment against

Defendant Best Brickwashing, LLC. (DE 14.) Best Brickwashing has not responded to the

motion. The Court has reviewed the motion and supporting documents and finds that entry of a

default judgment against Best Brickwashing is appropriate for the following reasons.



I. Background

       Best Brickwashing is a signatory to a collective bargaining agreement that requires it to

abide by the requirements laid out in certain trust agreements, one of which is to make monthly

contributions to employee benefit funds. (DE 15 at 2.) The plaintiffs, Trustees of the Bricklayers

Union Local No. 6 of Indiana Health Fund and Welfare Fund and Trustees of the Bricklayers

Union Local No. 6 of Indiana Pension Fund (“Welfare Fund” and “Pension Fund”), are

fiduciaries of two funds to which Best Brickwashing was supposed to contribute but didn’t. (DE

1 at 2–3; DE 15 at 2.) The trust agreements for each fund empowered the plaintiff fiduciaries to

create a collection policy to be used whenever an employer like Best Brickwashing was late with
 USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 2 of 6


payments or failed to make payments altogether. (DE 1 at 3–4; DE 15 at 2–3.) The collection

policy the plaintiffs created requires an employer that is late with its contributions to pay interest

at a rate of ten percent per year on the unpaid contributions measured from the due date of the

payment. (Id.) The employers are also required to pay liquidated damages of ten percent of the

contribution amount due on all unpaid contributions. (Id.) Additionally, if the delinquent

payments are discovered after a payroll audit of the employer, the employer can be required to

pay the costs of the audit. (Id.) And lastly, under the terms of the collection policy, the fund

fiduciaries are entitled to recover attorneys’ costs and fees if legal action is required to compel

the employer to pay delinquent contributions. (Id.)

       The fund fiduciaries took legal action against Best Brickwashing after Best Brickwashing

failed to pay contributions that were due to the funds for the period between February 1, 2014

and December 31, 2018. (Id.) Best Brickwashing specifically failed to pay contributions to the

Pension Fund in the amount of $1,207.39 and the Welfare Fund in the amount of $938.51 during

that stretch of time. The fund fiduciaries only found out about the amount owed in delinquent

payments after conducting an audit of Best Brickwashing’s payroll records, which cost the

fiduciaries $891. (DE 15 at 3.) Because of the penalties associated with delinquent payments in

the funds’ collection policy, Best Brickwashing also owed an additional $931.24 to the Pension

Fund and $724.37 to the Welfare Fund for liquidated damages and interest over that period. (Id.)

And finally, the fiduciaries incurred $4,316 in attorneys’ costs and fees attempting to get Best

Brickwashing to pay the delinquent contributions. (Id.) The total amount owed to both funds was

thus $9,008.51. (Id. at 5.) The fiduciaries and Best Brickwashing subsequently reached an

agreement in the form of a proposed consent judgment that allowed Best Brickwashing to pay

what it owed in fixed monthly contributions and Best Brickwashing began to make the




                                                  2
 USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 3 of 6


payments. However, Best Brickwashing only paid a total of $1,478.36 before defaulting on the

remainder of its required payments. (DE 15 at 4.)

       The fund fiduciaries then brought this case to collect the remaining amount of money

Best Brickwashing owed. (DE 1.) The plaintiffs filed their case on June 17, 2019 and summons

was served June 19. (DE 1; 5.) Despite proper service, Best Brickwashing has not appeared in

this action. Accordingly, the plaintiffs moved the clerk for an entry of default (DE 6), which the

clerk has granted and entered (DE 7). The plaintiffs then filed this present motion for a default

judgment, along with sworn statements setting forth the amounts owed, including interest, costs,

and attorneys’ costs and fees.



II. Discussion

       Federal Rule of Civil Procedure 55 governs the entry of defaults and default judgments.

See Lowe v. McGraw-Hill Cos., Inc., 361 F.3d 335, 339 (7th Cir. 2004). Prior to obtaining a

default judgment under Rule 55(b)(2), there must be an entry of default as provided by Rule

55(a). See Wolf Lake Terminals, Inc. v. Mat. Marine Ins. Co., 433 F. Supp. 2d 933, 941 (N.D.

Ind. 2005). Under Rule 55(a), the clerk is to enter the default of a party against whom a judgment

is sought when that party has failed to plead or otherwise defend. Yong-Qian Sun v. Bd. of Trs.,

473 F.3d 799, 811 (7th Cir. 2007). The clerk has done so here. (DE 7.) Accordingly, the Court

may now enter a default judgment under Rule 55(b)(2). However, the Court must exercise its

discretion in doing so. O’Brien v. R.J. O’Brien & Assocs., Inc., 998 F.2d 1394, 1398 (7th Cir.

1993). A default judgment is justified when “the defaulting party has exhibited a willful refusal

to litigate the case properly,” as evinced by “a party’s continuing disregard for the procedures of




                                                 3
 USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 4 of 6


the court” and a “willful choice not to exercise even a minimal level of diligence.” Davis v.

Hutchins, 321 F.3d 641, 646 (7th Cir. 2003).

       Here, Best Brickwashing has “exhibited a willful refusal to litigate the case properly,”

based on its “continuing disregard” and failure to “exercise even a minimal level of diligence.”

Id. The company was served with the summons and complaint, yet it has not appeared or taken

any action in this case within a year and a half despite apparently engaging in discussions with

the plaintiffs outside of court. Additionally, the defendant is a business and thus not an infant,

incapacitated, or in the military. See, e.g., UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d

837, 841 (S.D. Ill. 2006) (listing requirements that a party seeking default judgment must

establish before being able to proceed). Under these circumstances, the Court must conclude that

Best Brickwashing has made a willful choice not to contest the lawsuit. It is therefore appropriate

to enter a default judgment in favor of the fund fiduciaries.

       A default judgment establishes as a matter of law that the defendant is liable to the

plaintiff for each cause of action in the complaint. Wehrs v. Wells, 688 F.3d 886, 892 (7th Cir.

2012). All well-pleaded factual allegations of the complaint will be taken as true. Id. Thus, the

Court takes as true that Best Brickwashing is a signatory to the collective bargaining agreement,

is bound by the terms of the trust agreements, failed to make monthly payments as required, and

is liable for liquidated damages, interest, and attorneys’ costs and fees because of its failures.

(DE 1.) The fund fiduciaries have therefore proven they are entitled to judgment in their favor on

their complaint.

       While the well-pleaded allegations of the complaint with respect to liability are generally

taken as true, the amount of damages must still be proved. Wells, 688 F.3d at 892. The fund

fiduciaries have met their burden in that respect with sworn statements from the fund manager




                                                  4
 USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 5 of 6


for both funds as well as one of its attorneys that set forth the outstanding amounts due according

to the funds’ and attorneys’ records. (DE 15-1, Declaration of Robert Puza; DE 15-2, Declaration

of Paul E. Stoehr.) The affidavits, signed under penalty of perjury satisfy the fund fiduciaries’

burden at this stage, O’Brien, 998 F.2d at 1404, so the Court finds that the fund fiduciaries are

entitled to a judgment of default and to recover the amounts set forth in their exhibits.

       Ledbetter Parisi LLC has billed for attorneys’ fees in the amount of $3,916 and costs in

the amount of $400. (DE 15-2.) The attorney’s fees are based on time dedicated to reviewing,

preparing, and prosecuting this case, with extra time required because of Best Brickwashing’s

initial refusal to cooperate with the payroll audit the plaintiffs sought. (Id.) Best Brickwashing

has not suggested that any charges are unreasonable. And a challenger’s failure to present any

evidence challenging the fee applicant’s request “is essentially a concession that the attorney’s

billing rate is reasonable and should be awarded.” People Who Care v. Rockford Bd. Educ., Sch.

Dist. 205, 90 F.3d 1307, 1313 (7th Cir. 1996). The Court independently concludes that the fund

fiduciaries have met their burden in proving that their billables are reasonable for the services

rendered in successfully litigating this action. See, e.g., Pickett v. Sheridan Health Care Center,

664 F.3d 632, 639–40 (7th Cir. 2011).



III. Conclusion

       For those reasons, the Court GRANTS the motion for default judgment (DE 14). It is

therefore ORDERED that a Final Judgment be and is hereby entered in favor of the Plaintiffs,

Trustees of the Bricklayers Union Local No. 6 of Indiana Health Fund and Welfare Fund and

Trustees of the Bricklayers Union Local No. 6 of Indiana Pension Fund in the amount of

$7,530.15.




                                                  5
USDC IN/ND case 2:19-cv-00219-JD-JEM document 17 filed 03/22/21 page 6 of 6




    SO ORDERED.

    ENTERED: March 22, 2021

                                                /s/ JON E. DEGUILIO
                                         Chief Judge
                                         United States District Court




                                     6
